Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
1.	Applicant's election with traverse of Species I FIGS. 1-6 in the reply filed on February 8, 2021 is acknowledged.  The traversal is on the grounds that there is no serious burden imposed on the Examiner.  This is not found persuasive because the various embodiments require an expanded search due to multiple inventive features in these embodiments.
The requirement is still deemed proper and is therefore made FINAL.

35 U.S.C. § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims recites the limitation "the suction inlet" in lines 2 and 3 of claims 14 and 15.  Additionally, in claim 16 the term “a cleaning device” is mentioned twice. There is insufficient antecedent basis for this limitation in the claim.




35 U.S.C. § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-11, 13, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2010/0024157) to Vernon et al.
Regarding independent claim 1, Vernon et al. discloses a cleaning sheet (42) having upper and lower surfaces, the lower surface being configured to contact a surface to be cleaned;
a housing (30) having a chamber (bottom portion) for receiving and retaining debris, the chamber (bottom portion) being directly mounted on the cleaning sheet (42),
 and the housing (30) having an opening (opening in the top) formed therein for allow debris to flow into the chamber (bottom portion) (See paragraph [0061]-[0064]).
Regarding claim 3, Vernon et al. discloses that the chamber (bottom portion) is formed at least partially by an air filter (44).
Regarding claim 4, Vernon et al. discloses that the opening (opening in the top) is in a front portion of the housing (30) adjacent to an edge of the cleaning sheet (42).
Regarding claim 6, Vernon et al. discloses that the housing (30) is configured to couple to a source of suction on a cleaning device to allow a vacuum force (See 
Regarding claim 7, Vernon et al. discloses that the housing (30) includes at least one engagement element (46) configured to mate with an engagement element (surrounding item) on a cleaning device (10) for removably attaching the replacement head (20) to a cleaning device (10).
Regarding claim 8, Vernon et al. discloses that the cleaning sheet (42) has a width that is greater than a width of the housing and a length that is greater than a length of the housing (30) (See FIG. 4).
Regarding 9, Vernon et al. discloses that the cleaning sheet (42) is planar (four sides).
Regarding independent claim 10, Vernon et al. discloses a cleaning sheet (42) having a surface configured to contact a surface to be cleaned; 
a housing (30) defining an integral chamber (bottom portion) for receiving and retaining debris, the housing (30) being mounted on the cleaning sheet (42),
 and the housing (30) having an opening (top portion) formed therein for allow debris to flow into the chamber (bottom portion) (See paragraph [0061]-[0064]).
Regarding claim 11, Vernon et al. discloses that the housing (30) is directly attached to the cleaning sheet (42).
Regarding claim 13, Vernon et al. discloses that the chamber (bottom portion) is formed at least partially by an air filter (44).
Regarding claim 16, Vernon et al. discloses that the housing (30) includes at least one engagement element (46) configured to mate with an engagement element 
Regarding claim 17, Vernon et al. discloses that the cleaning sheet (42) has a width that is greater than a width of the housing and a length that is greater than a length of the housing (30) (See FIG. 4).
Regarding 18, Vernon et al. discloses that the cleaning sheet (42) is planar (four sides).
Regarding independent claim 19, Vernon et al. discloses a cleaning sheet (42) having upper and lower surfaces, the lower surface being configured to contact a surface to be cleaned (See FIG. 4);
a housing (30) defining a chamber (bottom portion) for receiving and retaining debris, the chamber (bottom portion) including a bottom wall in direct contact with the upper surface of the cleaning sheet (42), 
and the housing (30) having an opening (top portion) formed therein for allow debris to flow into the chamber (bottom portion).
Regarding claim 20, Vernon et al. discloses a filter (44) positioned adjacent an upper portion of the chamber (bottom portion) and configured to allow a vacuum force to be applied to the chamber while retaining debris within the chamber (30).
Regarding 21, Vernon et al. discloses that the cleaning sheet (42) is removably attached to the housing (30).
Regarding claim 22, Vernon et al. discloses that the housing (30) includes at least one engagement element (46) configured to mate with an engagement element 
Regarding 23, Vernon et al. discloses that the cleaning sheet (42) is planar (four sides).
35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2010/0024157) to Vernon et al.
Regarding claim 2, Vernon et al. is silent regarding that the housing (30) is permanently attached to the cleaning sheet (42). However, it would have been obvious before the filing of the invention to modify Vernon et al. to include permanent 
Regarding claim 5, Vernon et al. is silent comprising a valve arranged to allow debris to flow through the opening into the chamber, while retaining debris within the chamber. However, it would have been obvious it would have been obvious before the filing of the invention to modify Vernon et al. to include a valve as a means of conveying air from the chamber. 
Regarding claim 12, Vernon et al. is silent regarding that the housing (30) is permanently attached to the cleaning sheet (42). However, it would have been obvious before the filing of the invention to modify Vernon et al. to include permanent attachment to cleaning sheet as an alternative means in order to prevent separation when in use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2010/0024157) to Vernon et al. in view of U.S. Patent Publication (2007/0061040) to Augenbraun et al.
Regarding claim 5, Vernon et al. is silent comprising a valve arranged to allow debris to flow through the opening into the chamber, while retaining debris within the chamber. However, Augenbraun et al. teaches an robotic device having a valve to relieve stress. It would have been obvious it would have been obvious before the filing of the invention to modify Vernon et al. to include a valve as a means of conveying air from the chamber and relieve stress due to pressure differentials. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723